Case 1:20-cv-01006-GHW Document 128-20 Filed 07/23/21 Page 1 of 2




                  EXHIBIT "T"
 Case 1:20-cv-01006-GHW Document 128-20 Filed 07/23/21 Page 2 of 2


We have a meeting with Architect this coming Thursday, one of
the main items of concern is building movement, for that reason
we need your response by tomorrow so that we can go over it
internally prior to meeting on Thursday. Please provide.
Thank you,
Pawel

From: James Dearth
Sent: Thursday, March 9, 2017 3:26 PM
To: Ex02
Cc:          ; Pawel Lepkowski ; Phil Carvelas
Subject: CUNY - Building movement @ WT-3
Importance: High
Yuan/Charles,
Please review this condition and advise if system can
accommodate building movement.
We need resolution to this ASAP.
Regards,
James Dearth
Project Manager
Whitestone Construction Corp
50-52 49th Street
Woodside, New York 11377
Tel: 718-392-1800
Cell: 347-395-7028
Fax: 718-392-6262




                                                 11
